JONES, J.
1. Where an estate is created by way of forfeiture, upon violation of a condition subsequent, words of inheritance or perpetuity are required to pass a fee simple estate in the forfeited premises.
2. If, upon the failure to perform such condition, the grantees agree to forfeit part of the estate granted to specified persons without using such words of inheritance, a life estate only passes to such persons.
3. In this state life tenants cannot compel the remainderman to suffer partition of their interests.
4. A court of equity will not lend its aid to enforce a forfeiture for the breach of a condition subsequent, where the forfeiture attempts to secure the performance of a principal obligation payable by a definite sum readily compensable in an action at law.
Judgment reversed.
Marshall, C. J., Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.